Citation Nr: 0412639	
Decision Date: 05/14/04    Archive Date: 05/19/04	

DOCKET NO.  03-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for the residuals of a 
shrapnel wound of the right back, peptic ulcer, malnutrition, 
malaria, and dysentery.   

2.  Entitlement to service connection for influenza.   

3.  Entitlement to service connection for paralysis.  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran is shown to have had active military duty for VA 
purposes from January to April 1942, and from March 1945 to 
June 1946.  He was shown to have been a prisoner of war (POW) 
of the Japanese government from April 9 to April 10, 1942, 
but this one day of captivity is insufficient to avail the 
veteran of the presumptions applicable to certain diseases 
specified as to former prisoners of war at 38 C.F.R. 
§ 3.309(c) (2003) because captivity must have been not less 
than 30 days for the presumption to be applicable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July and September 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  The veteran's claims of service connection for peptic 
ulcer, malnutrition, the residuals of a shell fragment wound 
of the right back, malaria, and dysentery were denied in 
multiple past rating decisions; the veteran was informed of 
these decisions and his appellate rights, but he did not 
appeal those final decisions.  

3.  The evidence received since the time of the prior final 
denials of service connection is either cumulative of 
evidence already on file at that time of earlier decisions or 
entirely irrelevant to those claims.  

4.  No competent clinical evidence shows that the veteran 
incurred a chronic form of influenza or paralysis at any time 
during or subsequent to service.  


CONCLUSIONS OF LAW

1.  The evidence received since the prior final rating 
decisions denying entitlement to service connection for 
peptic ulcer, malnutrition, the residuals of a shell fragment 
wound of the right back, malaria, and dysentery is not new 
and material, and the veteran's claims are not reopened.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  A chronic form of influenza and paralysis was not 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

Initially, the Board notes that the veteran was provided 
notice of VCAA and the duties to assist and notify in 
December 2001, before the rating decisions giving rise to 
this appeal were issued in July and September 2002.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  That 
notification explained what the evidence must show to 
establish entitlement and informed the veteran of the 
evidence that it was still necessary that he submit.  See 
Quartuccio v. Principi, 16 Vet. App. 283 (2002).  The veteran 
provided signed medical releases and the RO used them and 
requested the production of the medical records identified by 
the veteran.  All known and available medical records were 
collected for review and the evidence on file does not 
indicate nor does the veteran argue that there remains any 
additional relevant evidence which has not been collected for 
review.  The Board finds that the veteran has been informed 
of the evidence he must present and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The veteran's claim giving rise to this appeal was received 
in July 2002.  The VCAA does provide a specific rule with 
respect to previously disallowed claims.  Nothing in this 
section (VCAA) shall be construed to require the Secretary to 
reopen a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title.  38 U.S.C.A. § 5103A (f).  

With respect to new claims for service connection for chronic 
influenza and paralysis, the Board considered referring this 
case for a medical opinion in accordance with 38 U.S.C.A. 
§ 5103A (d)(2).  Considering, however, that there is simply a 
complete absence of any competent clinical evidence revealing 
a chronic form of influenza or paralysis at any time during 
or subsequent to service, the Board finds that there is no 
duty to obtain a medical opinion.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when a condition noted during service is not shown 
to be chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis-Claims to Reopen:  Claims of service connection for 
malaria and dysentery were denied by the RO in rating 
decisions issued in May 1949, March 1989, and November 2000.  
A claim of service connection for the residuals of a shell 
fragment wound of the right back was denied in May 1962.  
Claims of service connection for peptic ulcer and 
malnutrition were denied in rating decisions issued in 
March 1989 and November 2000.  The last final denials of the 
veteran's claims of service connection for these disabilities 
included notice of the denial and of the veteran's appellate 
rights.  The veteran did not disagree or initiate appeals, 
and these decisions became final.  

The evidence on file at the time of those prior final 
decisions did not show that the veteran had incurred peptic 
ulcer, malnutrition, malaria, dysentery, or a shell fragment 
wound of the right back during service or that such 
disabilities might be presumptively related to such service.  
The evidence on file at the time of these prior final 
decisions included service personnel records, private medical 
records, statements of the veteran, and affidavits of fellow 
service members.  

Submitted with the veteran's January 2002 claim to reopen was 
an affidavit of the veteran arguing that "during and after" 
military service, he suffered a variety of diseases and 
disabilities including malaria, dysentery, ulcer, 
malnutrition, a wound of his back, influenza, paralysis, and 
"other unspecified diseases."  The veteran also submitted 
two affidavits from individuals who said they were fellow 
service members of the veteran, and that they personally 
observed that "during and after" the veteran's service he 
suffered the identical diseases and injuries identified in 
the veteran's affidavit.  Also submitted were private medical 
records indicating that the veteran had hypertension, 
pneumonia, and arthritis of both ankles and knees.  

Also submitted was a duplicate copy of a military record of 
the veteran's enlistment and discharge dated in February 1947 
in which the veteran himself indicated that he had sustained 
a back wound, malaria, dysentery, influenza and paralysis.  

None of the evidence r received since the previous denials of 
service connection for peptic ulcer, malnutrition, a shell 
fragment wound of the right back, malaria, and dysentery is 
new and material sufficient to reopen any of these claims.  
The veteran's affidavit and those of his two purported fellow 
service members allege facts and present argument which are 
entirely cumulative with statements submitted by the veteran 
in support of his earlier claims.  Additionally, although 
statements presented to reopen claims must be presumed to be 
credible, and although the veteran and fellow service members 
may be competent to provide evidence of directly observed 
symptoms which may have occurred during military service some 
five decades earlier, neither the veteran nor his co-affiants 
are shown to be competent to render medical opinions that the 
veteran had during service or presently manifests chronic 
disease which is attributable to incidents or injuries of 
active military service.  Justus v. Principi, 3 Vet. App. 510 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The private medical evidence documenting hypertension, 
pneumonia and arthritis of both knees and ankles is not 
relevant to any of the veteran's claims to reopen.  The 
veteran's service personnel record of enlistment and 
discharge, containing his own account of injuries or diseases 
incurred in service was already on file at the time of 
earlier decisions and is entirely cumulative since this 
evidence was already considered in previous denials.  

Individually and collectively, the evidence received since 
the previous denials of service connection is not new and 
material because it is cumulative and redundant of the 
evidence of record on file at the time of earlier denials and 
the only competent clinical evidence received which is new 
addresses disabilities which are not relevant to the 
veteran's pending claims.  Accordingly, new and material 
evidence sufficient to reopen claims for service connection 
for peptic ulcer, malnutrition, the residuals of a shell 
fragment wound of the right back, malaria and dysentery has 
not been received, and those claims are not reopened.  

Analysis-Service Connection for Chronic Influenza and 
Paralysis:  The veteran first filed claims of service 
connection for influenza and paralysis in the claim giving 
rise to this appeal received in January 2002.  The only 
evidence on file supporting this claim is the copy of the 
enlistment record completed by the veteran in February 1947 
where he listed sicknesses which he alleged to have 
manifested during service, and this list included "influenza 
and paralized."  There is no other competent clinical or 
other evidence anywhere on file from military service through 
present which shows that the veteran manifested a chronic 
form of influenza or paralysis.  The only other lay evidence 
of influenza or paralysis is the veteran's own affidavit and 
that of his alleged two fellow service members submitted in 
March 2002.  Neither the veteran or his two lay comrades are 
competent to provide a clinical diagnosis of a chronic form 
of influenza and paralysis existing during service and 
chronically thereafter until present.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of any competent 
evidence showing that the veteran has any form of chronic 
influenza or paralysis at present which is attributable to 
some injury or disease of active military service, claims of 
service connection for those disorders must be denied.  


ORDER

New and material evidence has not been received to reopen 
claims of service connection for peptic ulcer, malnutrition, 
residuals of a shell fragment wound of the right back, 
malaria, and dysentery, and the appeal is denied.  

Entitlement to service connection for influenza is denied.  

Entitlement to service connection for paralysis is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



